   Case: 1:18-mj-04293-ACL Doc. #: 2 Filed: 12/07/18 Page: 1 of 2 PageID #: 6




                            1N THE UNITED STATES DISTRICT COURT
                                                                                         FILED
                                EASTERN DISTRICT OF MISSOURI                           DEC 0 7 2018
                                   SOUTHEASTERN DIVISION
                                                                                     U. S. DISTRICT COURT
                                                                                   EASTERN DISTRICT OF MO
                                                                                       CAPE GIRARDEAU
UNITED STATES OF AMERICA,                      )
                                               )
               Plaintiff,                      )
                                               )
        vs.                                    ) No. 1:18MJ4293 ACL
                                               )
JOSEPH MICHAEL PRICE,                          )
                                               )    •
               Defendant.                      )


                MOTION FOR PRE-TRIAL DETENTION AND HEARING

       Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Keith D. Sorrell, Assistant

United States Attorney for said District, and moves the Court to order defendant detained

pending trial, and further requests that a detention hearing be held three (3) days from the date of

defendant's initial appearance before the United States Magistrate Judge pursuant to Title 18,

United States Code, Section 3141, et seq.

       As and for its grounds, the Government states as follows:

       1.      Defendant is charged with possession of a firearm by a person who has been

adjudicated as a mental defective, in violation of Title 18, United States Code, Section 922(g)(4).

       2.      Pursuant to Title 18, United States Code, Section 3142(g), (a) the weight of the

evidence against defendant; (b) defendant's history and characteristics; and (c) the nature and

seriousness of the danger to any person or the community that would be posed by defendant's

release, warrant defendant's detention pending trial.

       3.      There is a serious risk that the defendant will flee.
  Case: 1:18-mj-04293-ACL Doc. #: 2 Filed: 12/07/18 Page: 2 of 2 PageID #: 7




       4.      The defendant is a threat to the community.

       WHEREFORE, there are no conditions or combination of conditions that will reasonably

assure defendant's appearance as required and the safety of any other person and the community

and the Government requests this Court to order defendant detained prior to trial, and further to

Order a detention hearing three (3) days from the date of defendant's initial appearance.

                                             Respectfully submitted,


                                             JEFFREY B. JENSEN
                                             UNITED STATES ATTORNEY


                                             /(e:4
                                             KEITH D. SO LL, #38283M0
                                             ASSISTANT UNITED STATES ATTORNEY
                                             555 Independence, 3rd Floor
                                             Cape Girardeau, MO 63703
                                             (573) 334-3736
